DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The remaining references not listed in the information disclosure statement filed 8/14/2020 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is a lack of explanation as to with which previous IDS the other references were provided (i.e. a sister application? As the current application currently has no other priority benefit listed beyond the international applications.)   
The references not listed have been placed in the application file, but have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in a subsequent information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Amendment/Arguments
Claims 12-15, 19-24 are pending. Claims 12, 19, 20, 21 and 24 are currently amended. Claims 16-18 are canceled. The drawings were previously corrected in a preliminary amendment and accordingly the drawing objection is withdrawn as moot. 
	The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and accordingly those rejections are withdrawn. 
	Applicant argues that the combination of Lenk with Mockenhaupt does not result in the seal extending about the radial extending edge of the housing part and also penetrate the recesses in the housing part. 
	It is respectfully pointed out that the seal of Lenk already “surrounds” the radial edge annularly about the housing part, and that applicants argument fails for this reason (as applicant appears to be arguing a lack of teaching of the secondary reference without taking into consideration the primary reference teaching.)  
	It is also noted that the secondary reference seals of Mockenhaupt provide penetration through the recesses an accordingly the combination of the primary reference Lenk seal at the annular location and the Mockenhaupt seal at the penetration location of Mockenhaupt would necessarily require that the combined seal extend there between and about the edge of Lenk as modified as discussed for the reasons discussed below. 
	Furthermore, Mockenhaupt also teaches the seal extending all the way around the edge of the housing of Mockenhaupt as see in figure 8, for what would be the result of the combination of the Lenk seal with the Mockenhaupt seal of figures 3 and 4 as one of ordinary skill in the art would expect, and Mockenhaupt figure 3 also provides surrounding an edge of the through opening 30 of figure 3 (and not to be construed as a new grounds of rejection and only to address applicants remarks as they pertain to the final rejection.)  
final. 
Claim Objections
Claims 19-21 and 24 are objected to because of the following informalities:  the claims depend from a canceled claim, and accordingly they will be taken to depend from independent claim 12.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12, 14, 19-24  is/are rejected under 35 U.S.C. 103 as being upatentable over Lenk (US 2017/0298812) in view of Mockenhaupt (US 6039323); 
Claim 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenk as applied to claim 12 above, and further in view of Sato (US 2017/0261113); 

Lenk discloses in claim 12:  A valve (figure 1) comprising: a housing (40/46); a solenoid (at 10) arranged in the housing; a pin (32/68/70) movable by the solenoid; a piston (at 60) connected to the pin; a second housing part (82/86 best seen in figure 2) composed of metal (paragraph 0015) Lenk does not disclose: the radially outwardly projecting edge having recesses and the seal penetrating the recesses; although Mockenhaupt teaches: the edge has recesses and the seal penetrates the recesses (at perforations 30 figure 3 and 4, where the elastomeric material is formed on the edge of the gasket and through the (i.e. at least 16 perforations shown in figure 2 as part of the entire perimeter of the gasket, and it is noted that the rubber is capable of extending about the edge of the plate as shown at figure 8 through 12) about 32 or so perforations for the purpose of providing a secure anchor to the gasket metal and provide a seat at the edge of the metal sheet.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide Lenk with perimeter perforations at the edge of the second housing as taught in the gasket of Mockenhaupt with the seal of Lenk arranged thereabout as taught in Mockenhaupt to penetrate the recesses or perforations where the elastomeric material as formed is on the edge of the sheet as taught in Mockenhaupt and extending through the at least 16 or so perforations, all for the purpose of providing a secure anchor to the gasket metal and provide a seat at the edge of the metal sheet of Lenk as taught by both Lenk and Mockenhaupt.  
Comment: Where it is noted that the resulting surround of the edge of the housing as the combined seal of Lenk with the seal of Mockenhaupt would be provided as one skilled in the art would expect as seen in figures 3 and 8 of Mockenhaupt teach where the seal surrounds the edge of 12, or as also taken as the case would be through the opening 30 of figure 3, lastly, this is also commonly seen in the primary reference Lenk that teaches that the seal 68 extends about the end edge of the second hollow body 58. 

Lenk discloses (as modified for the reasons discussed above) in claim 13:  The valve as claimed in claim 12, wherein the second housing part is composed of [a deep drawn metal part] (end of paragraph 0031); but Lenk does not explicitly disclose, although Sato teaches using: (the following taken as an alternative grouping under MPEP 2131) at least one of high-grade steel and a chromium-nickel steel (a stainless steel sheet of about 0.6mm and made of SUS305 high grade stainless steel that has includes chromium and Nickel and carbon, and see paragraph 0026; 0036 for the thickness, all for the purpose of providing a metal part that is resistant to corrosion and has high strength, excellent drawability and low work hardening for a consistent material part.)  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the metal part of Lenk, a high grade stainless steel sheet as taught in Sato of about 0.6mm and made of SUS305 high grade stainless steel where such material of Sato includes chromium and Nickel and carbon for the second housing part of Lenk, all for the purpose of for example providing a metal part for Lenk that is resistant to corrosion and has high strength, has excellent drawability, low work hardening for a consistent material part. 

Lenk discloses (as modified for the reasons discussed above) in claim 14:  The valve as claimed in claim 12, wherein the second housing part is a deep-drawn part (end portion of paragraph 0031). 

Lenk discloses (as modified for the reasons discussed above) in claim 15:  The valve as claimed in claim 12, wherein the second housing part has a wall thickness (as is necessarily the case to form the shape) but Lenk is silent regarding the following, although Sato teaches: the wall thickness of at least one of  (the following considered an alternative grouping under MPEP 2131) 0.3 mm to 3 mm and 0.5 mm to 1 mm (a stainless steel sheet of about 0.6 mm (which falls in the range of either) and made of SUS305 high grade stainless steel that has includes chromium and Nickel and carbon, and see paragraph 0026; 0036 for the thickness, all for the purpose of providing a metal part that is resistant to corrosion and has high strength, excellent drawability and low work hardening for a consistent material part.)  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the metal part of Lenk, a high grade stainless steel sheet as taught in Sato of about 0.6 mm and made of SUS305 high grade stainless steel where such material of Sato includes chromium and Nickel and carbon for the second housing part of Lenk, all for the purpose of for example providing a metal part for Lenk that is resistant to corrosion and has high strength, has excellent drawability, low work hardening for a consistent material part. 
 
Lenk discloses (as modified for the reasons discussed above) in claim 19:  The valve as claimed in claim 17/[12], wherein the radially outwardly projecting edge at least one of (the foregoing considered an alternative grouping of ranges under MPEP 2131) 2 to 20 recesses, 3 to 

Lenk discloses (as modified for the reasons discussed above) in claim 20:  The valve as claimed in claim 18/[12], wherein the recesses are circular or are extended along a circumference of the radially outwardly projecting edge (the perforations are circular and extend equidistantly about the edge.)  

Lenk discloses (as modified for the reasons discussed above) in claim 21:  The valve as claimed in claim 18/[12], wherein the recesses account for no more than one of (the following considered an alternative grouping of ranges from zero to the maximum area not to exceed a certain percentage under MPEP 2131) [no more than] 30% of an area of the edge and no more than 20% of the area of the radially outwardly projecting edge (i.e. the perforations are considerably less than 30% of the area of the edge when taken in top down view of figure 2.) 
Furthermore, if it could be persuasively argued at some future unforeseen date that Lenk/Mockenhaupt does not explicitly disclose the following: the cross sectional area of the edge along the horizontal flange portion of the second housing has no more than 30% of the cross sectional area dedicated to a recess;  considering the above teaching: 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide as suggested by Lenk/Mockenhaupt, the cross sectional area of the edge of 

Lenk discloses in claim 22:  The valve as claimed in claim 12, wherein the second housing part is pressed together with the housing (as seen in figure 1, the second housing part 82 is sandwiched between the two housing parts.)  

Lenk discloses in claim 23:  The valve as claimed in claim 22, wherein the second housing part is pressed together with a cylindrical portion of the housing (40 has a cylindrical annular edge.)  

Lenk discloses (as modified for the reasons discussed above) in claim 24:  The valve as claimed in claim 17/[12], but does not disclose: wherein the edge has recesses that are circular or are extended along a circumference of the radially outwardly projecting edge; but Mockenhaupt teaches: the edge has circular recesses about the circumference of the edge and the seal penetrates the recesses (at perforations 30 figure 3 and 4, where the elastomeric material is formed on the edge of the gasket and through the (i.e. at least 16 perforations shown in figure 2 as part of the entire perimeter of the gasket) about 32 or so perforations for the purpose of providing a secure anchor to the gasket metal and provide a seat at the edge of the metal sheet.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide Lenk with perimeter circular perforations at the perimeter of about the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753